Appellate Case: 22-1165   Document: 010110762934     Date Filed: 11/03/2022   Page: 1
                                                           FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                         FOR THE TENTH CIRCUIT                      November 3, 2022
                     ___________________________________________
                                                                   Christopher M. Wolpert
                                                                       Clerk of Court
  JAMES MORALES HICKS,

        Petitioner - Appellant,

  v.                                                    No. 22-1165
                                            (D.C. No. 1:22-CV-00654-LTB-GPG)
  BILL ELDER; COMMANDER                                  (D. Colo.)
  GILLESPIE,

        Respondents - Appellees.
                    _________________________________________

        ORDER DENYING A CERTIFICATE OF APPEALABILITY
                __________________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
               ___________________________________________

       The State of Colorado had charged Mr. James Morales Hicks in

 multiple criminal cases. While waiting for trial, Mr. Hicks petitioned for

 habeas relief. The district court denied habeas relief, and Mr. Hicks wants

 to appeal. To do so, he needs a certificate of appealability. 28 U.S.C.

 § 2253(c)(1)(A).

 1.    Request for a Certificate of Appealability

       We can issue a certificate only upon the presentation of a reasonably

 debatable appeal point. Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

       The district court identified four defects in the habeas petition:

 (1) Mr. Hicks failed to allege facts showing a constitutional violation;
Appellate Case: 22-1165   Document: 010110762934   Date Filed: 11/03/2022   Page: 2



 (2) Mr. Hicks’s request for pretrial release was not an available remedy in

 this habeas action; (3) abstention would have been preferable to

 intervention in the state-court proceeding; and (4) Mr. Hicks had failed to

 exhaust state-court remedies.

       Mr. Hicks’s threshold burden was to “explain to us why the district

 court’s decision was wrong.” Nixon v City & Cnty. of Denver, 784 F.3d

 1364, 1366 (10th Cir. 2015). Mr. Hicks doesn’t satisfy that burden because

 he hasn’t mentioned or challenged the district court’s four reasons for

 denying his request for habeas relief. Because Mr. Hicks does not explain

 why the district court’s reasoning is wrong, we deny his request for a

 certificate of appealability.

 2.    Request for Leave to Proceed in Forma Pauperis

       Because Mr. Hicks cannot afford the filing fee, we grant leave to

 proceed in forma pauperis.

 3.    Request for a Stay

       After appealing, Mr. Hicks requested a stay while the district court

 considered a motion entitled “Motion to Discharge by Recourse to Law.”

 But the district court had denied this motion before Mr. Hicks requested

 the stay. So we deny this request for a stay based on mootness.

                                     Entered for the Court


                                     Robert E. Bacharach
                                     Circuit Judge

                                        2